Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anastasia Zhadina (Reg. No. 48,544) on 01/24/2022.

The application has been amended as follows: 

Amend the claims as follows:

Claim 1,
Replace claim 1 with the following so that it reads:
-- 1.  A recording apparatus, comprising:
at least one processor; and
a memory;
the memory storing instructions, which when executed by the at least one processor function as:

a control unit configured to control whether to permit execution of automatic background processing during a power saving period on the first recording medium,
wherein the control unit performs control to permit the execution of the automatic background processing during the power saving period when the still image is recorded into the first recording medium, and not to permit the execution of the automatic background processing during the power saving period when the moving image is recorded into the first recording medium. --

Claim 11,
Replace claim 11 with the following so that it reads:
-- 11.  The recording apparatus according to claim 10, wherein the remaining capacity threshold for the buffer changes depending on a recording bit rate for the moving image. --

Claim 12,
Replace claim 12 with the following so that it reads:
-- 12.  The recording apparatus according to claim 2, wherein the instructions stored in the memory and executed by the at least one processor further function as:
 25793.190an obtainment unit configured to obtain a delay period from the first recording medium, the delay period occurring when processing executed on the first recording medium makes a transition from the automatic background processing to main processing in which data is recorded,


Claim 14,
Replace claim 14 with the following so that it reads:
-- 14.  The recording apparatus according to claim 1, wherein the recording control unit performs control to determine whether a remaining capacity of the first recording medium is smaller than a remaining capacity threshold for a recording medium when the moving image is recorded into the first recording medium, and change a recording destination of the moving image to a second recording medium when the remaining capacity of the first recording medium has been determined to be smaller than the remaining capacity threshold for the recording medium, and
when the first recording medium is the recording destination of the moving image, the control unit performs control to permit execution of automatic background processing during a power saving period on the second recording medium in a case where a second condition for the second recording medium has not been satisfied, and performs control so as not to permit the execution of the automatic background processing during the power saving period on the second recording medium in a case where the second condition has been satisfied. --

Claim 20,
Replace claim 20 with the following so that it reads:
-- 20.  A recording apparatus, comprising:
at least one processor; and

the memory storing instructions, which when executed by the at least one processor function as:
a recording control unit configured to perform control to record an image into a recording medium; and
a control unit configured to perform control to switch between permission and non- permission of execution of automatic background processing during a power saving period on the recording medium depending on whether a predetermined condition has been satisfied,
wherein during recording of the image into the recording medium by the recording control unit, the control unit performs control to switch between permission and non-permission of the S/N: 17/003,07625793.190execution of the automatic background processing depending on whether the predetermined condition has been satisfied. --

Claim 25,
Replace claim 25 with the following so that it reads:
-- 25.  The recording apparatus according to claim 20, wherein the instructions stored in the memory and executed by the at least one processor further function as:
an obtainment unit configured to obtain a delay period from the recording medium, the delay period occurring at a time of transition on the recording medium from the automatic background processing to main processing in which data is recorded,
wherein the predetermined condition includes a delay period condition related to the delay period, and


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186